DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1:
Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
Step 2A prong one: Does the steps of determining fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES – The steps of determining is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the citation of generic computer components, fall within grouping of Mental Processes. Thus, the claim recites Mental Processes. 
The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? No.
As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Step 2B = No, the claim does not provide an inventive concept (significantly more than the abstract idea). The claim is ineligible.

On the record before us, we are not persuaded that the hardware processors of claim 15 integrates the abstract idea into a practical application. Nor are we persuaded that the additional elements are anything more than well-understood, routine, and conventional so as to impart subject matter eligibility to claim 15. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 15, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 2019/0280815 A1).
Regarding claims 1, 15, and 21, Chang discloses a device (Fig.1, 5) and method for evaluation of at least one data set of at least one component (memory 20) of an automation system (see Fig.1, 5, para. 041-054), the device comprising: a processor (comparator 80) configured to: determine an interval between two anomaly events (two error bits) in a first data set (50), the first data set comprising data relative to at least one first component (memory 20) of the automation system (see Figs. 7-13, para. 0102: determine the positions of the two 
Regarding claims 8, Chang discloses determining a first operating state of the automation system; and determining the first data set, the first data set being associated with the first operating state, the first data set comprising data relative to the at least one first component (memory 20) of the automation system; and determining a second data set, the second data set being associated with the first operating state, the second data set comprising data relative to the at least one second component (another memory 20) of the automation system (see Fig.1, 5, para. 041-054).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2019/0280815 A1) in view of Bushey et al. (US 2017/0359366).
Regarding claim 2, Chang fail to disclose performing a Fourier transformation comprising or based on data of the first data set; and performing a Fourier transformation comprising or based on data of the second data set.
Bushey et al. teach performing a Fourier transformation (see para [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the ineffective filing date of the claim invention to incorporate the step of performing a Fourier transformation of Bushey et al. with the device and method of Chang for the purposes of providing an advanced anomaly detection algorithm to detect cyber-attacks on, for example, key gas turbine control sensors (see para. [0028]).
Regarding claim 3, Bushey et al. teach performing an autocorrelation based on the first data set (see para. [0027]: Embodiments may also be associated with time series analysis features, such as cross-correlations, auto-correlations, orders of the autoregressive, moving average model, parameters of the model, derivatives and integrals of signals, rise time, settling time, neural networks, etc.) and based on a Fourier transformation of the first data set (see para. [0027]: 
Regarding claim 5, Bushey et al. teach performing a cross-correlation (see para. [0027]).
Regarding claim 19, Bushey et al. teaches performing the Fourier transformation comprising or based on the data of the first data set comprises performing the Fourier transformation comprising or based on data corresponding to the anomaly events, and wherein performing the Fourier transformation comprising or based on data of the second data set comprises performing the Fourier transformation comprising or based on data corresponding to the repeating events spaced according to the interval (see para [0027]).
Regarding claim 20, Chang discloses determining the interval between the two anomaly events of the one or more anomalies comprises determining the interval between the two anomaly events of the one or more anomalies ((see Figs. 7-13, para. 0102: determine the positions of the two error bits in the two or one data set 50). 

Bushey et al. teach transformation of the two anomaly events and cross-correlation of transformed data sets for determining a change in the interval between the two anomaly events of the one or more anomalies (see para. [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the ineffective filing date of the claim invention to incorporate transformation of the two anomaly events and cross-correlation of transformed data sets for determining a change in the interval between the two anomaly events of the one or more anomalies of Bushey et al. with the device and method of Chang for the purposes of providing an advanced anomaly detection algorithm to detect cyber-attacks on, for example, key gas turbine control sensors (see para. [0028]).
Claims 4, 6, 7, 9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2019/0280815 A1) in view of Brennan (US 2013/0060505).

Brennan teaches determining periodic anomaly events in the data set (see para. [0032]: the spatial frequency spectrum 464 is analyzed to detect spatial error patterns, such as periodic error patterns, in the test dataset 460).
Therefore, it would have been obvious to one of ordinary skill in the art before the ineffective filing date of the claim invention to incorporate the step of determining periodic anomaly events in the data set of Brennan with the device and method of Chang for the purposes of providing a method for analyzing the spatial frequency spectrum to determine the characteristics of the wafer formation process that resulted in the errors, and the wafer formation process can be modified to reduce or eliminate the errors (see Brennan, abstract).
Regarding claim 6, Brennan teaches determining anomaly events that exceed a predefined threshold value (see para. [0032]: The test control and analysis module 452 can perform this analysis automatically, by comparing the magnitude of each frequency component indicated by the spatial frequency spectrum 464 to a threshold, and determining that an error exists if the magnitude exceeds the threshold.); and determining an interval (a magnitude 
Regarding claim 7, Brennan discloses a specific periodic failure pattern (see para. [0023], [0024]).  compensating for periodic changes in the interval between the two anomaly events of the one or more anomalies, wherein in the case of periodic changes in the interval between the two anomaly events, a periodicity is used to compensate for the change in the interval between the two anomaly events. It would have been obvious to one of ordinary skill in the art before the ineffective filing date of the claim invention to incorporate a specific periodic failure pattern of Brennan with the device and method of Chang for the purposes of providing compensating for periodic changes in the interval between the two anomaly events of the one or more anomalies, wherein in the case of periodic 
Regarding claim 9, Brennan discloses performing a first transformation based on the first data set, and determining a first anomaly indicator, determining the first anomaly indicator comprising determining a number of anomaly events that exceed a first predefined threshold value, for the first transformation; and performing a second transformation based on the first data set, and determining a second anomaly indicator, determining the second anomaly indicator comprising determining a number of anomaly events that exceed a second predefined threshold value, for the second transformation; and determining one or more anamolies during operation of the automation system, the determining of the one or more anamolies during operation of the automation system comprising comparing the first anomaly indicator with the second anomaly (see para. [0032]: The test control and analysis module 452 can perform this analysis automatically, by comparing the magnitude of each frequency component indicated by the spatial frequency spectrum 464 to a threshold, and determining that an error exists if the magnitude exceeds the threshold).
Regarding claim 11, Chang discloses determining a third data set, the third data set being associated with the first operating state, the third data set 
Chang fails to disclose the determining of the third anomaly indicator comprising determining a number of anomaly events that exceed predefined threshold value, for the third transformation.
Brennan teaches the determining of the third anomaly indicator comprising determining a number of anomaly events that exceed predefined threshold value, for the third transformation (see para. [0032]: The test control and analysis module 452 can perform this analysis automatically, by comparing the magnitude of each frequency component indicated by the spatial frequency spectrum 464 to a threshold, and determining that an error exists if the magnitude exceeds the threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the ineffective filing date of the claim invention to incorporate the step of the determining of the third anomaly indicator comprising determining a number 
Regarding claim 12, Chang discloses determining a plurality of data sets that each comprise data relative to at least one component (memory 20) of the automation system; forming at least one first group and one second group each containing one or a plurality of data sets (see Fig.1, 5, para. 041-054). 
Chang fails to disclose determining an m-dimensional linear transformation of the first group and the second group, wherein m corresponds to a number of data sets of the group.
Brennan teaches determining an m-dimensional linear transformation of the first group and the second group, wherein m corresponds to a number of data sets of the group (see para. [0017]-[0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the ineffective filing date of the claim invention to incorporate the step of determining an m-dimensional linear transformation of the first group and the .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Chang (US 2019/0280815 A1) in view of Bushey et al. (US 2017/0359366) as applied to claim 2 above, and further in view of Linchan et al. (US 5,461,329).
Regarding claim 10, the combination of Chang and Bushey et al. fail to disclose compensating for different sampling rates of the first data set and the second data set, the compensating for different sampling rates of the first data set and the second data set comprising compensating for a sampling rate used in the Fourier transformation.
Linchan et al. disclose compensating for different sampling rates of the data sets used in the Fourier transformation (Col.3, lines 22-28, claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the ineffective filing date of the claim invention to incorporate the step of compensating for different sampling rates of the data sets used in the Fourier 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/JOHN H LE/Primary Examiner, Art Unit 2862